190 F.3d 600 (4th Cir. 1998)
NATIONAL COALITION FOR STUDENTS WITH DISABILITIES EDUCATION AND LEGAL DEFENSE FUND, PLAINTIFF-APPELLANT,v.JAMES S. GILMORE, III, ACTING IN HIS OFFICIAL CAPACITY AS GOVERNOR OF VIRGINIA; WILLIAM A. ALLEN, ACTING IN HIS OFFICIAL CAPACITY AS DIRECTOR OF THE STATE COUNCIL ON HIGHER EDUCATION; CAMERON P. QUINN, ACTING IN HER OFFICIAL CAPACITY AS SECRETARY OF THE STATE BOARD OF ELECTIONS, DEFENDANTS-APPELLEES.
No. 97-1480
U.S. Court of Appeals, Fourth Circuit
July 14, 1998

1
Appeal from the United States District Court for the Eastern District of Virginia,at Alexandria. Claude M. Hilton, Chief District Judge. (CA-96-1379)

Prior report: 152 F.3d 283
ORDER

2
The court amends its opinion filed July 24, 1998, as follows:


3
On the cover sheet, section 2 -- the appellees are corrected to read:


4
JAMES S. GILMORE, III, acting in his official capacity as Governor of Virginia; WILLIAM A. ALLEN, acting in his official capacity as Director of the State Council on Higher Education; CAMERON P. QUINN, acting in her official capacity as Secretary of the State Board of Elections.